The opinion of the Court was by
Weston C. J.
The demandants must prevail, if at all, upon the strength of their own title. They are bound to prove the seizin, upon which they declare. They roly upon the assignment of the lot in question, by the Proprietors of Frycburg, to the original right of .David Feans, the elder, their ancestor. If the assignment was a regular corporate act of that propriety, their title is legally deduced. To the validity of this act, two things are essential ; that the meeting should be duly called, and that there should be an appropriate article in the warrant.
The general law had prescribed the mode of calling these meetings, and had also invested such proprieties with the power of determining in what manner future meetings should be called. 2 Ma-ss. Hates, 995, 1035. In pursuance of this power, this propriety appointed the mode which appears by their vote, set forth in this case. The application was to be made and signed by twelve at least of the proprietors. The vote contains no reference whatever to the amount of proprietary interest, which would justify the movement. To decide that one proprietor, if he was the owner of twelve shares, could require the calling of a meeting, would do violence to the plain intent and meaning of the vote. It manifestly required, that there should be twelve signatures to the application. And this provision became a law to die corporation, with which we have no power to dispense. It results, that the applica*216tion, not being made by the requisite number, the meeting had no regular legal existence.
The same vote further required, that the application should embody each article, upon which the proprietors were to be called to act. The only sensible construction, which can be given to this clause is, that it should call the attention of the proprietors to the particular subjects, intended to be brought before them. In the application under consideration, there was no allusion to any contemplated division or assignment of land to the individual proprietors. It is supposed to be embraced under the third article, which was to transact any other business, the proprietors might think proper. To sustain this construction, would defeat altogether the clause in their by-laws referred to, and remove entirely the necessity of any specification whatever. In our judgment therefore, the assignment was not justified by the warrant, if the meeting had been legally called.
The seizin of the land in controversy remains in the propriety. The several proprietors have a right, which they can enjoy only as corporators. It would defeat the object of their association, to suffer any one to interfere as an individual, at least until his interest should be severed by partition.
Nonsuit confirmed„